Citation Nr: 0121517	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  95-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.  The RO denied entitlement to 
service connection for asthma or chronic allergies due to 
exposure Agent Orange (AO).  In February 1995, he filed a 
notice of disagreement only for the asthma issue; he 
specifically indicated that he did not wish to pursue the AO-
related issue.   

The veteran appealed this matter to the Board.  In June 1997, 
the Board remanded the case for further development 
consistent with its Order.  Upon completion of development, 
the case was returned to the Board.  In February 1999, the 
Board denied the claim as not well grounded.   

The veteran appealed the February 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2000, the Court issued a single judge decision 
affirming the Board's decision.  He filed a motion for 
reconsideration.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 was enacted, which, among other things, eliminated the 
requirement to submit a well grounded claim.  Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see also Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  In a December 2000 Order, the Court remanded the 
case to provide the Board with an opportunity to readjudicate 
the claim under the new legislation.  See Luyster v. Gober, 
14 Vet. App. 186 (2000).   

Pursuant to the Court's remand, the case has since been 
returned to the Board for further appellate review.
 
VA's duty to assist, particularly in light of VCAA, attaches 
to the investigation of all possible in-service causes of the 
current disability, including those unknown to the veteran.  
See Schroeder v. West, 212 F.3d 1265 (2000); 38 C.F.R. 
§ 3.102, 3.103 (2000).  

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103 (West Supp. 
2000).  This statute, however, applies only to claims filed 
after June 9, 1998.  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran applies.  Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The veteran's claim was submitted prior to 
June 9, 1998.

In the present case, there is evidence of tobacco use during 
service, as well as a 1997 VA examination that mentions in 
the diagnostic impression a history of tobacco use as the 
possible etiology of bronchial asthma.  As the issue of 
nicotine dependence has been neither procedurally developed 
nor certified for appellate review, the Board is referring it 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The whole evidentiary showing reflects the veteran's 
asthma is seasonal and acute in nature, healing without 
residuals.   

3. The competent and probative evidence of record establishes 
asthma is not related to active service. 


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); VCAA of 2000, 
Pub. L. No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.102, 3.303, 3.380 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's record of military service (DD Form 214) 
establishes he served on active duty from April 1966 to 
January 1970.  

On enlistment examination in January 1966, there were no 
pertinent abnormalities; his lungs and chest were described 
as normal.  A routine chest X-ray in April 1966 also revealed 
no abnormalities.  In June 1967, he complained of chest 
congestion, coughing, and headache; a respiratory infection 
was noted.  His ear, nose, and throat were described as 
clear, and he was advised to discontinue smoking.  

The veteran complained of sinus congestion and sore throat in 
February 1969.  His lungs, however, were clear to 
auscultation.  An April 1969 chest X-ray was noted as normal.  

The veteran's service personnel records show he graduated 
from a course in field
medical services.  Personnel record entries from 1969 
establish he "participated in . . . combat operations . . . 
while attached to a Marine Infantry Battalion . . . ."  


May 1969 service medical records show a complaint of "pain 
and labored breathing only at night."  The veteran reported 
difficulty breathing, which began shortly after he arrived in 
Vietnam.  He denied any history of asthma or respiratory 
problems.  His chest sounds were described as raspy, and some 
sputum was noted, but chest X-rays were once again clear.

Examination in January 1973 disclosed normal findings with 
respect to his chest and lungs.  In a medical examination 
report dated in May 1974, the veteran complained of 
difficulty breathing.  He reported a medical history of 
developing asthma while in Vietnam, even though it was never 
diagnosed.  He said he mows lawns for a living and noted that 
for the two years prior to that examination, he had sought 
treatment for nasal congestion during the summer months, for 
which he was treated with prescribed nasal congestion 
medication.  He admitted to smoking cigarettes and a pipe on 
a daily basis.  Chest X-rays revealed clear lung fields, and 
only mild inspiratory and expiratory wheezing was noted.  The 
diagnoses included seasonal allergic rhinitis and asthma, 
secondary to grass weed pollen and house dust.      

From February 1976 to October 1980, the veteran underwent 
follow up treatment at the same facility for his asthma.  
Eventually, he was prescribed an inhaler.  

In June 1985, the veteran filed a claim of entitlement to 
service connection for asthma.  He reported that his asthma 
was "caused by Agent Orange in 1969 in Vietnam" and that he 
had received treatment in 1969 while serving in Dong Ha Run, 
Vietnam.  

VA conducted an examination in July 1985.  Consistent with 
his earlier reports of medical history, the veteran stated he 
experienced an incident of dyspnea in Vietnam in 1969.  He 
indicated he worked at a medical aid station, where he 
claimed he self-treated with over-the-counter medications and 
a bronchodilator to alleviate his breathing symptoms.  

The July 1985 VA examination rendered no positive findings.  
Pulmonary function test results were within normal limits.  
Chest X-rays were normal and unchanged when compared to those 
taken in July 1982.  Respiratory examination was clear, and 
there was no evidence of wheezing, rales, or rhonchi on deep 
inspiration, expiration, and coughing.  There were no 
residuals from AO exposure; diagnosis was a history of 
bronchial asthma due to allergies.

In a September 1985 rating decision, the RO denied 
entitlement to service connection for asthma and residuals of 
AO exposure.

A VA medical certificate dated in December 1986 shows the 
veteran had a history of allergies.  The pertinent diagnosis 
was allergic rhinitis.  In October 1989, a VA chest X-ray 
report showed no evidence of an acute process.  

VA outpatient treatment records from January 1990 note 
complaints of seasonal wheezing and congestion.  Physical 
examination was unremarkable to the extent no diagnosis was 
made.  

In October 1990, the veteran and his representative argued 
that his asthma was related to his claimed in-service 
exposure to AO.  At that time, the veteran provided 
documentation of his asthma, including previously submitted 
evidence of asthma treated by medication and inhalers.      

VA conducted an AO examination in November 1990.  The veteran 
indicated he was experiencing the effects of allergies and 
asthma at that time, but that he had never been hospitalized 
for asthma.  The examiner diagnosed bronchial asthma with 
allergies.  

A June 1991 letter from Dr. JRH (initials) states the veteran 
was under his care for an "asthmatic condition."





In a rating decision dated in April 1994, the RO denied 
entitlement to service connection for asthma and allergies 
due to exposure to AO.  In his February 1995 notice of 
disagreement, the veteran indicated he did not wish to pursue 
his claim as it related to AO exposure.  

A July 1995 letter from Dr. PRB reports that he first saw the 
veteran in 1992 for what he considered to be a history of 
bronchial asthma.

In a September 1995 RO hearing, the veteran testified that he 
began experiencing difficulty with breathing beginning in 
June 1967.  He stated that since he was a corpsman, he would 
self-medicate to alleviate his symptoms.  He testified that 
he had continuous problems with his breathing from 1967 to 
1974.  He first saw a physician in 1974 and was first 
diagnosed with asthma at that time.  He stated that the 
symptoms he had in 1967 had continued until the time of the 
hearing.  

Pursuant to the Board's June 1997 remand order for further 
development, the veteran submitted copies of private 
treatment records from Desert Pulmonary Consultants, dated 
from November 1992 to March 1996, which reflect further 
treatment for bronchial asthma.  

In October 1997, VA conducted an examination.  The examiner 
noted the veteran had never been referred to a pulmonary 
clinic for asthma.  He reported a history of smoking one pack 
of cigarettes per day since age 18 until he quit in 1991 at 
the age of 44.  Further review of his medical history showed 
that when he was seen at an allergy clinic in 1989, he dated 
the onset of his allergic problems to 1973, three years after 
discharge.  Nevertheless, on examination he did not have 
clinically significant asthma.  Diagnoses included morbid 
obesity, and "the mildest of asthma, which may be in fact 
asthmatic bronchitis secondary to cigarette smoking."   


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress or as due 
to the inherent nature of the disease.  

Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. § 3.102 (2000);  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

Analysis
I. Initial Matter: Duty to Assist

As noted above, there have been changes in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by VCAA.  VCAA of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

The Board initially considered the matter in June 1997, at 
which time the case was remanded for further development, 
which included obtaining a VA examination, and the results of 
that examination are thorough insofar as it documented the 
reported history of the disease process, included valid 
results from objective testing, established a medical 
diagnosis, and provided an opinion as to the disability's 
etiology.  Although the October 1997 VA examination is nearly 
four years old, there is no reasonable possibility that an 
additional examination would assist in substantiating the 
claim.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

There exists no outstanding evidence that need be obtained by 
the RO.  In connection with the veteran's various rating 
decisions, including those unrelated to the present claim, 
his service records and private medical records have been 
requested and obtained.  

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to VCAA, without it first 
being considered by the RO.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  


Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and he and his representative have accordingly done 
so, as evidenced by the appeals process to the Court.  For 
instance, in February 2000, the representative submitted a 
detailed response to the motion for summary affirmance.  
Moreover, notice related to the Board's remand order in June 
1997 and subsequent February 1999 Board decision provided 
additional opportunity for the submission of relevant 
evidence.    

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

VA has met its duty to assist, as mandated by VCAA.  The RO 
scheduled relevant examinations, identified relevant issues, 
and obtained relevant treatment records.  Having determined 
that this duty has been satisfied, the Board turns to an 
evaluation of the veteran's claim on the merits.

II.  Service connection  

As established by extensive post-service medical records, the 
record contains more than adequate documentation of current 
disability because both VA and private physician records show 
treatment since at least 1974 for diagnosed asthma.  Hickson, 
supra.   

Thus, the claim for service connection for asthma turns to 
the question of whether the competent and probative evidence 
establishes that this disability was actually incurred in or 
aggravated by the veteran's active service, despite first 
being diagnosed post-service.  Hickson, supra; 38 C.F.R. 
§ 3.303, 3.303(b).  That question involves both consideration 
of the facts as presented and the credibility of the evidence 
contained in the instant record. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

Although the service medical records contain respiratory 
complaints, these records are devoid of any diagnosis of 
asthma, and, for that matter, any evidence of chronicity of 
symptoms during service.  38 C.F.R. § 3.303(b).  Indeed, the 
service medical records reflect only several isolated 
incidents from 1967 to 1969 in which the veteran had 
respiratory problems, and such evidence suggests his in-
service problems were transitory and acute in nature, as they 
were described at that time.  In further support of this 
finding is his own statement in May 1969 that he had no 
history of asthma or respiratory problems.  Chest and lungs 
were routinely considered clear. 

Post-service medical treatment records establish the veteran 
is currently treated for bronchial asthma, a disease of 
allergic etiology that may not be disposed of as simply a 
constitutional or developmental abnormality.  38 C.F.R. § 
3.380.  In the instant case, however, a review of the service 
medical records beginning with the enlistment examination, 
reflect no steady increase whatsoever in his disease process.  
In fact, there is no discernible pattern of symptomatology 
consistent with a disease process in service.  This 
assessment is supported by his own 1969 statement that he had 
no history of asthma or other respiratory problems.     

Numerous treating physicians have attributed the veteran's 
asthma (or other similarly diagnosed disability) to seasonal 
and other acute allergies.  The evidence of his complaints, 
particularly his increased complaints during summer months, 
are highly probative in showing that his asthma is likely an 
acute disease, healing without residuals.  




For example, in 1986, he was diagnosed with allergic 
rhinitis, but there was no evidence of active disease at that 
time.  Likewise, in 1990, there were complaints of seasonal 
wheezing, but at the time of physical examination, there were 
no findings to establish a positive diagnosis.    

Therefore, the competent evidence establishes a lack of in-
service manifestation of the claimed disease entity, isolated 
or otherwise.  As importantly, without the claimed disease 
identity sufficiently established during service, a showing 
entirely after discharge for the purpose of showing 
chronicity would not support the claim.  38 C.F.R. 
§ 3.303(b).   

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet.   
App. 292, 297 (1992).

In the instant case, the only evidence relating the 
established respiratory symptoms and subsequent diagnoses to 
service are the veteran's own statements.  He is competent to 
report his reported complaints during service, which he did, 
yet the evidence of his intermittent in-service complaints 
coupled with the minimal objective findings are probative 
insofar as they further suggest a transitory or an acute 
disease process.  

As for the veteran's opinions linking the in-service 
respiratory complaints to current diagnoses, they cannot 
constitute competent medical evidence since he is a lay 
witness who cannot render medical opinions on causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Similarly, the Board is not competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran had asthma during service.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  




The Board notes that the veteran underwent formal training as 
a field medical services technician.  There is, however, no 
indication that he received any specialized training in the 
field of respiratory diseases, and he has not asserted such 
knowledge.  

Regardless, even if it could be construed that the veteran 
did have sufficient medical training to form a competent 
medical opinion as to the etiology of his asthma, his self-
serving statement is summarily rebutted by his report of 
medical history in 1973, when he indicated he did not and 
never had asthma.  

The veteran noted his current symptoms have persisted since 
1967.  While such a statement is competent, it is accorded 
minimal probative value since it is not substantiated by 
other competent evidence of record.  Moreover, even his other 
competent statements to physicians about respiratory symptoms 
beginning in Vietnam did not persuade his physicians to 
attribute his service in Vietnam as causing or contributing 
to his diagnosed asthma.  

Casting further doubt on the credibility of the veteran is 
that he initially argued the applicability of laws and 
regulations pertaining to AO exposure.  Consistent with the 
evidence, the RO concluded in a rating decision that he was 
not exposed to AO in Vietnam.  During the adjudication of the 
present claim, he withdrew the issue of herbicide exposure.  

The probative evidence of record shows the veteran was 
initially diagnosed with and treated for asthma in 1974, 
approximately five years after service.  Since that time, 
treating physicians have disregarded any possible link of 
current asthmatic symptoms to service in Vietnam.  Rather, 
they overwhelmingly attribute seasonal allergies developing 
subsequent to service as the cause for the various diagnosed 
respiratory disorders, such as bronchial asthma.  Thus, the 
treatment records, as well as the VA examinations reflect no 
in-service incurrence of the current disease process or a 
nexus opinion relating such back to service.  

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection.  In this 
regard, although he is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for asthma.  Gilbert, 
supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for asthma is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

